MEMORANDUM **
David Lee Stiles appeals his conviction by conditional guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Stiles contends that Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), prohibits the use of prior felony convictions where the punishment could not exceed a year in prison under Washington State’s determinate sentencing scheme. Stiles acknowledges that we held in United States v. Murillo, 422 F.3d 1152 (9th Cir.2005), cert. denied, — U.S. -, 126 S.Ct. 1928, 164 L.Ed.2d 677 (2006), that the maximum sentence for a prior conviction was defined by state statute, and not by the maximum sentence set under state sentencing guidelines, for purpose of determining whether prior conviction was for crime punishable by term exceeding one year.
Stiles had previously been convicted of second-degree robbery, a class B felony under state law. See Wash. Rev.Code § 9A.56.210(2) (2006). A class B felony is punishable by imprisonment up to ten years. Wash. Rev.Code § 9A.20.021(l)(b) *579(2006). As no part of the state’s statutory scheme establishing the state sentencing guidelines specified a different maximum sentence for second-degree robbery, the maximum established in section 9A.20.021 controls.
Stiles requests that we revisit Murillo. Absent intervening higher authority, we may not overrule a prior decision of the court. See Miller v. Gammie, 335 F.3d 889, 899 (9th Cir.2003) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.